DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Gary B. Chapman (Reg. No. 51279) on 06/02/2022.

3.	Amend the claims as follows: 
	41. (Currently amended) A device for dislodging particles from a surface and detecting said dislodged particles, the device comprising: 
	a particle analyzer comprising an inlet, an electromagnetic radiation source configured to interact with said dislodged particles, and an electromagnetic radiation detector configured to detect electromagnetic radiation emitted from said dislodged particles; 
	a sample probe having a sampling port, wherein said sampling port is fluidically connected to said inlet by a flow path; 
	an ejection system operably connected to said sample probe, wherein said ejection system is configured to direct matter, energy or a combination of matter and energy onto said surface to dislodge said particles from said surface, wherein at least a portion of said dislodged particles have an effective diameter less than or equal to 100 nm; and 
	a vacuum system operably connected to said sampling port, wherein said vacuum system is configured to force said dislodged particles in a collection region proximate to said sample probe through said sampling port, along said flow path and into said particle analyzer at said inlet for real-time detection of said dislodged particles.

	67.  (Canceled)

	68. (Currently amended) A method for removing particles from a surface and characterizing said removed particles, the method comprising: 
	directing matter, energy or a combination thereof at said surface to dislodge particles from said surface, wherein at least a portion of said dislodged particles have an effective diameter less than or equal to 100 nm; 4Appl. No. To be assignedAtty Docket No. 338678: 115-17A US Preliminary Amendment dated Jan. 20, 2021 
	vacuuming said dislodged particles through a sample probe and into an inlet of a particle analyzer; 
	characterizing said dislodged particles with said particle analyzer, thereby providing real-time detection of the dislodged particles, 
	wherein said characterizing comprises: 
	interacting a beam of a first electromagnetic radiation with said dislodged particles, thereby causing said dislodged particles to emit a second electromagnetic radiation, and
	detecting said second electromagnetic radiation emitted from said dislodged particles.

	69. (Currently amended) A method for dislodging particles from a surface and characterizing said dislodged particles, the method comprising: 
	providing a device comprising: 
	a particle analyzer comprising an inlet, a condensation particle counter, an electromagnetic radiation source configured to interact with said dislodged particles, and an electromagnetic radiation detector configured to detect electromagnetic radiation emitted from said dislodged particles; 
	a sample probe having a sampling port, wherein said sampling port is fluidically connected to said inlet of said particle analyzer by a flow path; 
	an ejection system operably connected to said sampling probe, wherein said ejection system directs matter, energy or a combination thereof onto said surface to dislodge said particles from said surface, wherein at least a portion of said dislodged particles have an effective diameter less than or equal to 100 nm; 
	a vacuum system operably connected to said sampling port such that said vacuum system forces said dislodged particles proximate to said sample probe through said sampling port and into said particle analyzer via said flow path; directing matter, energy or a combination thereof at said surface from said ejection system to thereby dislodge particles from said surface; 
	vacuuming said dislodged particles through said sample port in said sample probe and into said particle analyzer via said flow path; and 
	characterizing said dislodged particles using said particle analyzer, thereby providing real-time detection of the dislodged particles.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an electromagnetic radiation source configured to”, “ejection system is configured to” and “vacuum system is configured to” in claims 41 and 69.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).		 

Allowable Subject Matter
8.	Claims 41-66 and 68-71 are allowed subject to the Terminal Disclaimer filled on 06/01/2022.



Reason for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter:
10.	As to claims 41 and 68-69, the prior arts of record alone or in combination fails to teach or suggest the claimed “direct matter, energy or a combination of matter and energy onto said surface to dislodge said particles from said surface, wherein at least a portion of said dislodged particles have an effective diameter less than or equal to 100 nm”, along with all other limitations of claims 41 and 68-69. 

11.	Novosselov (US 2011/0132108 A1) teaches a device for dislodging particles from a surface but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886